 



Exhibit 10.25
Summary of Terms of Stock Option Awards Granted to Executive Officers
     IndyMac Bancorp, Inc. (the “Company”) grants stock option awards to its
executive officers under the 2000 Stock Incentive Plan and the 2002 Incentive
Plan, as amended and restated. The Company, however, does not enter into formal
award agreements with such executive officers. The following is a summary of the
standard terms of the stock awards granted to IndyMac Bancorp, Inc. executive
officers. The awards also are subject to the provisions of each executive
officer’s employment agreement, and such agreements have been filed with the
Securities and Exchange Commission to the extent required by the Securities and
Exchange Commission’s rules and regulations.

  1.   Term of Options and Limitations on the Right to Exercise. The term of the
options will be for a period of ten (10) years or seven (7) years, depending on
when the option was granted. To the extent not previously exercised, the options
will lapse prior to the 10-year or 7-year expiration date upon the earliest to
occur of the following circumstances:

  (a)   Three months after the executive officer’s termination of employment for
any reason other than death, disability, retirement or cause.     (b)   Twelve
months after the executive officer’s termination of employment by reason of
disability or if the executive officer incurs a disability within three months
after the date of termination in accordance with subsection (a).     (c)  
Twelve months after the executive officer’s termination of employment by reason
of death or if the executive officer’s death occurs within three months after
the date of termination in accordance with subsection (a).     (d)   Twelve
months after the executive officer’s termination of employment by reason of his
or her retirement, as such term is defined in the incentive plans.     (e)  
Immediately upon the executive officer’s termination of employment for cause.

  2.   Vesting and Acceleration of Vesting. The options vest annually over three
(3) years from the date of grant. Some executive officers hold options with a
five-year vesting schedule, and the Management Development and Compensation
Committee of the Company’s Board of Directors reserves the right to grant future
options with a three- to five-year vesting schedule. The Company’s standard
practice is to grant options with a three-year vesting schedule.        
     Notwithstanding the foregoing vesting schedule, upon the executive
officer’s termination of employment with the Company by reason of his or her
retirement as defined in the incentive plans, all options will become fully
vested and exercisable. Upon the occurrence of a change in control, all

 



--------------------------------------------------------------------------------



 



      options granted under the 2000 Stock Incentive Plan will immediately
become fully vested and exercisable. Upon the occurrence of a change in control,
all options granted under the 2002 Incentive Plan, as amended and restated, will
become fully vested and exercisable on the earliest to occur of the following:
(i) the first anniversary of the date of the change in control, or (ii) the
executive officer’s termination of employment by reason of his or her death or
disability, without cause or for good reason.

 